Title: To John Adams from John Graham, 23 February 1823
From: Graham, John
To: Adams, John


				
					Venerable and Respected Sir,
					298—Broad-Way. New York. Feby 23d. 1823—
				
				Permit me the honor of presenting You with the Inclosed Speach, as a Specimen of my Bar-talents, my love of liberty and humanity.Should the sentiments therein contained, meet with the approbation of the Man, who, as a Philosopher, and statesman, has not his Superior in America—it would be more flattering to my feelings than any one event I have ever experienced in the whole course r of a long life.I have nothing so good to add as to Assure You, I pray God, that you may long enjoy health and happiness without a sigh; and that a tear may never fall upon your cheeks. I am, / Most Venerable & Respected Sir, / with the greatest  esteem / Your Most. Obt.—Most. Humle. Servt.
				
					John A. Graham—
				
				
			